— Proceeding pursuant to CPLR article 78, in effect, to compel this Court to appoint a special prosecutor to investigate Justices William Wetzel of the Supreme Court, New York County, and Guy Mangano, Jr., of the Supreme Court, Kings County, or to remove them from the bench. Application by the petitioner to prosecute this proceeding as a poor person.
Ordered that the application to prosecute this proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied.
Adjudged that the proceeding is dismissed, without costs or disbursements.
*767This Court does not have original subject matter jurisdiction to entertain this proceeding insofar as it is asserted against Justice Wetzel (see CPLR 506 [b] [1]). The proceeding insofar as asserted against Justice Wetzel should have been commenced in the Appellate Division, First Department.
The proceeding insofar as asserted against Justice Mangano must be dismissed on the ground that the relief sought against him is not available in a proceeding pursuant to CPLR article 78 (see CPLR 7803). Fisher, J.P., Dillon, Angiolillo and Belen, JJ., concur.